Case 3:20-cv-00803-TAD-KLH Document 13 Filed 09/03/20 Page 1 of 1 PageID #: 66



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

AARON LEE CONNER                                          CIVIL ACTION NO. 20-0803

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

SHERIFF DEPARTMENT EAST                                   MAG. JUDGE KAREN L. HAYES
CARROLL, ET AL.

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 9] having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that, with the exception of Plaintiff

Aaron Lee Conner’s excessive force claims against Defendants Brown, Wan, and Speedy,

Plaintiff’s claims, as well as his request for a transfer, are DISMISSED as frivolous and for

failing to state claims on which relief may be granted.

       MONROE, LOUISIANA, this 3rd day of September 2020.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
